Case 2:20-cv-02291-DOC-KES Document 342-2 Filed 07/15/21 Page 1 of 27 Page ID
                                 #:8934




                           EXHIBIT B
              Case 2:20-cv-02291-DOC-KES Document 342-2 Filed 07/15/21 Page 2 of 27 Page ID
                                               #:8935                                                                                                            CD1


                                                                          City of Los Angeles
                                                                  Sheltering Plan by Council District


   Councilmember:                Gil Cedillo
   Council District:             1


   Size of District (square miles)                                                    15.8 sq mi
   Unsheltered Homeless Population within 500 feet of the Freeway                     430



   Target Encampments
   Begin by identifying the key encampments within your district you want to have addressed by the Sheltering Plan. Please prioritize those close to freeways.
                                                           Within 500' of Freeway
   Priority                      Address                                              # of Residents            Description
                                                           (Y/N)
   1                             6th/ Beaudry- Obj ID 43 Y                            25                        large encampments multiple structures
   2                             14th/ Oak St- Obj ID 44   Y                          15                        large encampments mutiple structures
                                 Ave 19/ 110fwy- Obj ID                                                         large encampments and numerous vehicle
   3                                                       Y                          10 - vehicles
                                 114                                                                            dwellers
                                 5fwy/ Pasadena Ave-                                                            large encampments and numerous vehicle
   4                                                       Y                          5 - vehicles
                                 Obj ID 118                                                                     dwellers
                                 North Central Dog Park-                                                        large encampments and numerous vehicle
   5                                                     Y                            10 - vehicles
                                 Obj ID 124                                                                     dwellers
                                 Ave 52/ 110fwy-Obj ID                                                          large encampments and numerous vehicle
   6                                                       Y                          5 - vehicles
                                 126                                                                            dwellers


   Interventions in Development
   List any projects that are currently in the pipeline in your district that will open by December 16, 2021.
   Project Type                  Location                  Capacity                   Description               Target Encampment(s)    Open & Occupiable
   Permanent Housing:
                                 1532 W. Cambria St.       57                                                                           10/9/2020
   Prop HHH
                                 Solaire Hotel
   Interim Housing                                         91                         Project Homekey                                   1/1/2021
                                 1710 7th St
   Permanent Housing: Non-
                                 1255 S Elden Ave.         93                                                                           2/3/2021
   Prop HHH - PSH
                                                                                      Winter Shelter
   Interim Housing               303 Patton St.            27                                                                           4/1/2021
                                                                                      Extension
   Interim Housing               375 S. Columbia Ave.      60                         La Posada
   Interim Housing               The Mayfair Hotel         294                        Project Roomkey                                   11/1/2020
   Interim Housing               America's Best Value Inn 61                          Project Roomkey                                   4/16/2021
                                 Best Western Dragon's
   Interim Housing                                         52                         Project Roomkey                                   4/16/2021
                                 Gate Inn
   Interim Housing               Royal Pagoda              35                         Project Roomkey                                   5/17/2021
   Rapid Rehousing/Shared                                                             LAHSA-coordinated unit
                                 Multiple                  286                                               TBD                        N/A
   Housing                                                                            placements


   Proposed Additional Interventions
   What other interventions do you want to consider for your Sheltering Plan to meet the goal of housing all people experiencing homelessness near freeways.
   Project Type                  Proposed Location         Proposed Capacity          Description               Target Encampment(s)




7/15/2021                                                                                                                                                          1
              Case 2:20-cv-02291-DOC-KES Document 342-2 Filed 07/15/21 Page 3 of 27 Page ID
                                               #:8936                                                                                                              CD2


                                                                         City of Los Angeles
                                                                 Sheltering Plan by Council District

   Councilmember:              Paul Krekorian
   Council District:           2


   Size of District (square miles)                                                 25.0 sq mi
   Unsheltered Homeless Population within 500 feet of the Freeway                  203



   Target Encampments
   Begin by identifying the key encampments within your district you want to have addressed by the Sheltering Plan. Please prioritize those close to
   freeways.
                                                        Within 500' of Freeway
   Priority                    Address                                             # of Residents               Description
                                                        (Y/N)
                               Lankershim/Riverside
   1                                                    Y                          25                           A few moved into PRK Sportsmans Lodge
                               --134 fwy
                               Laurel Canyon/Erwin                                                              More than 40 park and parking lot residents were
   2                                                    Y                          20
                               --170 fwy                                                                        moved into Tiny Homes
                               Moorpark/Bellflower
   3                                                    Y                          22
                               --170 fwy
                               Strathern Park                                                                   Over the course of 3 months, moved many into
   4                                                    Y                          5
                               West/170 fwy                                                                     Raymer ABH; couples went to Tiny Homes
                               12240 Archwood st. --
   5                                                    Y                          25
                               170fwy
   6                           10835 Chandler Blvd.     N                          10
   7                           11476 Hatteras st.       N                          8                            7 people moved into Chandler TH
                                                                                                                Several people have moved into Raymer, 2 into
   8                           7241 Ethel Ave.          N                          5
                                                                                                                perm Housing
   9                           7135 Woodman Ave.        N                          10
   10                          7880 San Fernando Rd.    N                          100                          Mostly RVs, vehicles w a few tents
                                                                                   230
   Interventions in Development
   List any projects that are currently in the pipeline in your district that will open by December 16, 2021.
   Project Type                Location                 Capacity                   Description                  Target Encampment(s)      Open & Occupiable
   A Bridge Home               13160 Raymer St.         85                         Open                         Within catchment area     7/16/2020
   A Bridge Home               7700 Van Nuys Blvd.      100                        Open                         Within catchment area     8/17/2020
                                                                                   Tiny Home Village on
   Interim Housing             11471 Chandler Blvd.     75                                                      1, 3, 6                   2/1/2021
                                                                                   City-owned site
                               6099 Laurel Canyon                                  Tiny Home Village on
   Interim Housing                                      200                                                     2, 5, 7, 8                4/27/2021
                               Blvd.                                               City-owned site
                                                                                   Tiny Home Village on
   Interim Housing             12600 Saticoy St.        150                                                 4, 9, 10                      TBD - 9/2021
                                                                                   City/Caltrans-owned site
   Interim Housing             Sportsmen's Lodge        165                        Project Roomkey                                        11/1/2020
   Rapid Rehousing/Shared                                                          LAHSA-coordinated unit
                          Multiple                      120                                               TBD                             N/A
   Housing                                                                         placements

   Proposed Additional Interventions
   What other interventions do you want to consider for your Sheltering Plan to meet the goal of housing all people experiencing homelessness near
   freeways.
   Project Type                Proposed Location        Proposed Capacity          Description                  Target Encampment(s)

   Other Homeless Interventions Not Included in the Roadmap
   List any projects that are currently in the pipeline in your district that will open by December 16, 2021.




7/15/2021                                                                                                                                                            2
          Case 2:20-cv-02291-DOC-KES Document 342-2 Filed 07/15/21 Page 4 of 27 Page ID
                                           #:8937                                                         CD2


   Project Type       Location        Capacity   Description   Target Encampment(s)   Open & Occupiable
   Project Home Key   Burbank Blvd.   70 rooms   HACLA                                TBD




7/15/2021                                                                                                   3
              Case 2:20-cv-02291-DOC-KES Document 342-2 Filed 07/15/21 Page 5 of 27 Page ID
                                               #:8938                                                                                                              CD3


                                                                          City of Los Angeles
                                                                 Sheltering Plan by Council District

   Councilmember:              Bob Blumenfield
   Council District:           3


   Size of District (square miles)                                                  36.6 sq mi
   Unsheltered Homeless Population within 500 feet of the Freeway                   14



   Target Encampments
   Begin by identifying the key encampments within your district you want to have addressed by the Sheltering Plan. Please prioritize those close to
   freeways.
                                                          Within 500' of Freeway
   Priority                    Address                                              # of Residents              Description
                                                          (Y/N)
                               Winnetka Ave at 101                                  currently none, but in      underpass encampment where people were given
   1                                                                 Y
                               fwy                                                  past up to 30               shelter in LAHSA pilot Oct 2020
                                                                                                                underpass encampment where people were given
                                                                                    at least 10, in the past    shelter in LAHSA pilot Oct 2020, currently approx
   2                           Corbin Ave at 101 fwy                 Y
                                                                                    has been more               10 people (some returning some new). Fire
                                                                                                                3/31/21 destroyed much of it.
                               LA River at Winnetka,
                                                                                                                LA River zone, particularly the bikeway, street
                               (length from Canoga to
   3                                                                 N              approximately 20-40         underpasses, property that is owned by City, some
                               White Oak including
                                                                                                                by County in flood control district
                               DeSoto, Tampa)
                               Eton and Vanowen                                                                 River adjacent area where encampment spills
   4                                                                 N              12-15
                               (Canoga Park)                                                                    onto private property near Orange Line
                               6 other underpasses in
                               CD3 = Burbank, Tampa,                                currently none, but in      underpass encampments where people were
   5                                                                 Y
                               DeSoto, Canoga,                                      past up to 15               given shelter in LAHSA pilot Oct 2020
                               Topanga, Shoup
                                                                                                                residential area with two large RVs and four
                               Don Pio and Costanso
                                                                                                                separate sleeping areas including the adjacent
   6                           (near DeSoto                          Y              approximately 7
                                                                                                                LADOT parking lot, including seniors and veterans.
                               underpass)
                                                                                                                Some previously lived at the Winnetka underpass.
                               Vassar and Califa (near                                                          numerous tents on sidewalk on Vassar and the
   7                                                                 N              5-7 people
                               Warner Ranch Park)                                                               adjacent private property
                               Saticoy and Reseda Blvd
   8                                                                 N              2                           tents on sidewalk
                               (Reseda)
                               Deering Circle at                                                                tents and structures near the Orange Line,
   9                                                                 N              approximately 7
                               Independence Ave                                                                 property owned by Metro, DWP, or City
                               Deering Ave at Deering                                                           vehicles and structures on sidewalk and public
   10                                                                N              approximately 6
                               Court                                                                            right of way
                               Winnetka Ave and                                                                 Winnetka Rec Center, shelters built on baseball
   11                          Roscoe (Winnetka Rec                  N              at least 15                 diamond and bleachers and tents near the on site
                               Center)                                                                          child care
                               Bassett at DeSoto and at                                                         tents and structures on sidewalk and areas that
   12                                                                N              15-20
                               Owensmouth                                                                       are owned by LA County or LA City
                                                                                                                RVs with tents and belongings alongside retail,
   13                          DeSoto and Ventura                    Y              approximately 5
                                                                                                                near 101
   14                          Woodlake and Ventura                  Y              approximately 7-10          RVs and tents on sidewalk


   Interventions in Development
   List any projects that are currently in the pipeline in your district that will open by December 16, 2021.
   Project Type                Location                   Capacity                  Description                 Target Encampment(s)        Open & Occupiable
                                                                                                                Within catchment area
   A Bridge Home               7521 Canoga Ave.                      80             Shelter                                                 2/1/2021
                                                                                                                of Canoga Park



7/15/2021                                                                                                                                                            4
          Case 2:20-cv-02291-DOC-KES Document 342-2 Filed 07/15/21 Page 6 of 27 Page ID
                                           #:8939                                                                                     CD3


                                                                                              Canoga Park streets
   Safe Parking            7128 Jordan Ave.                25        City-owned site                                   3/22/2021
                                                                                              first, then entire CD3
                                                                     Pallet shelters in SW    TBD, to include Reseda
   Interim Housing         19040 Vanowen St.              101                                                          6/15/2021
                                                                     parking area             area of LA River
                                                                                              TBD, to include Canoga
   Interim Housing         6073 N Reseda Blvd.            148                                                          7/7/2021
                                                                     Pallet Shelters          Park area of LA River
   Interim Housing         7432 Reseda Blvd.               75        Project Homekey          TBD / River              1/1/21
                           7631 Topanga Canyon
   Interim Housing                                         52        Project Homekey          TBD / River              1/1/21
                           Blvd.
                                                                                              Winnetka, Corbin and all
                                                                                              CD3 Underpass Areas
   Rapid Rehousing/Shared                                            LAHSA Pilot Program      per LAHSA pilot project,
                          Multiple                         59                                                          October 2020
   Housing                                                           with LA Family Housing   permanent placement
                                                                                              of 59 individuals is
                                                                                              ongoing

   Proposed Additional Interventions


   Project Type            Proposed Location     Proposed Capacity   Description              Target Encampment(s)
                                                                     Safe Parking on Vacant   Freeway Encampment Dwellers along 101
   Safe Parking            Ventura Blvd.         TBD
                                                                     lot                      Highway
   Rapid Rehousing/Shared
                          TBD                    169                                          TBD, LAHSA/LA Family Housing control
   Housing




7/15/2021                                                                                                                               5
              Case 2:20-cv-02291-DOC-KES Document 342-2 Filed 07/15/21 Page 7 of 27 Page ID
                                               #:8940                                                                                                              CD4


                                                                            City of Los Angeles
                                                                     Sheltering Plan by Council District


   Councilmember:        Nithya Raman
   Council District:     4


   Size of District (square miles)                                                        41.0 sq mi
   Unsheltered Homeless Population within 500 feet of the Freeway                         46



   Target Encampments
   Begin by identifying the key encampments within your district you want to have addressed by the Sheltering Plan. Please prioritize those close to freeways.
   Priority              Address                               Within 500' of Freeway (Y/N)
                                                                                         # of Residents          Description
                         LA River bike path from Los Feliz
   1                                                           Y                          15                     near Griffith Park/LA River/bike path
                         Blvd to Atwater bridge
   2                     Riverside Dr. at Hyperion Bridge      Y                          5                      Underpass and around bridge

   3                     101 Fwy at Cahuenga Blvd. at Odin Y                              4
                         Pl.
   4                     101 Freeway/Cahuenga Blvd. (N. of Y                              8                      underpass plus on ramps and off ramps, including
                         6500 Cerritos Pl.)                                                                      CalTrans property
   5                     1700 N. Berendo Ave.              N                              3
   6                     Hollywood Blvd. / Rodney Ave.         N                          8
   7                     5877 Franklin Ave.                    N                          4                      E of Gelson's
   8                     Sunset Blvd. / La Brea Ave.           N                          6
   9                     Sunset Blvd. / Martel Ave.            N                          5
   10                    7140 Sunset Blvd.                     N                          8                      Durant Library
   11                    Sunset Blvd. / Poinsettia Pl.         N                          4                      East side of Ralph's
   12                    Highland Ave. / Franklin Ave.         N                          6
   13                    Romaine St. / Orange to Mansfield     N                          5

   14                    McCadden Pl. / Romaine to Santa       N                          5
                         Monica Blvd.
   15                    Highland Ave. / Willoughby            N                          4
   16                    Santa Monica Blvd. / Mansfield        N                          4
   17                    149 N St Andrews Pl                   N                          3                      Wilshire Branch Library
   18                    Gramercy Ave. / 10th Pl.              N                          8
   19                    Pan Pacific Park                      N                          10
   20                    225 N Van Ness Ave.                   N                          4                      Robert Burns Park
   21                    Lankershim/134                        Y                          15
   22                    170 Fwy / Tujunga Ave.                Y                          6
   23                    Moorpark/101                          Y                          15
   24                    Vineland/134                          Y                          5
                                                                                                                 4530 Vineland Ave., underpass (west side of the
   25                    Vineland/101                          Y                          5
                                                                                                                 street)
   26                    10630 Bluffside Dr                    N                          10
   27                    101 Fwy / Coldwater Canyon Blvd.      Y                          6
   28                    Chandler Blvd/Coldwater Canyon        N                          4                      Under Chandler Blvd. at the LA River
                         LA River between Van Nuys Blvd.
   29                                                          Y                          10
                         and Hazeltine                                                                           CalTrans property (101 Freeway)
   30                    Oxnard St. at Kester Ave.             Y                          7


   Interventions in Development
   List any projects that are currently in the pipeline in your district that will open by December 16, 2021.
   Project Type          Location                              Capacity                   Description            Target Encampment(s)      Open & Occupiable
                                                                                                                 Encampments 1,2,5,6
   A Bridge Home         3248 Riverside Dr.                    100                        Open                   are within catchment      7/28/2020
                                                                                                                 area



7/15/2021                                                                                                                                                            6
           Case 2:20-cv-02291-DOC-KES Document 342-2 Filed 07/15/21 Page 8 of 27 Page ID
                                            #:8941                                                                                                             CD4


                                                                                     Private site (families) -
   A Bridge Home       3061 Riverside Dr.                   79                       building conversion,                                4/1/2021
                                                                                     construction in process
                                                                                     Private site (families) -
   Safe Parking        15380 Oxnard St.                     14                       building conversion,                                TBD
                                                                                     construction in process
                                                                                     Winter Shelter
   Interim Housing     Pan Pacific Park                     73                       Extension -                                         44287
                                                                                     Closed 5/31/2021
   Interim Housing     1701 Camino Palmero St.              21                       women + TAY                                         4/16/2021
                                                                                     Part of 700 beds in
   Permanent                                                                         Existing Agreements;
                     1136 N. McCadden Ave.                  26
   Housing: Prop HHH                                                                 McCadden Plaza Youth
                                                                                     Housing                                             4/16/2021
   Interim Housing     Highland Gardens                     70                       Project Roomkey                                     7/8/2021
   Rapid                                                                                                         101 and 134 Freeway
   Rehousing/Shared    Multiple                             90                                                   encampments in the
   Housing                                                                                                       Valley


   Proposed Additional Interventions
   What other interventions do you want to consider for your Sheltering Plan to meet the goal of housing all people experiencing homelessness near freeways.
   Project Type        Proposed Location                    Proposed Capacity        Description                 Target Encampment(s)
   Interim Housing     N. Sepulveda                         40                       Federal Land




7/15/2021                                                                                                                                                        7
              Case 2:20-cv-02291-DOC-KES Document 342-2 Filed 07/15/21 Page 9 of 27 Page ID
                                               #:8942                                                                                                            CD5


                                                                         City of Los Angeles
                                                                 Sheltering Plan by Council District


   Councilmember:              Paul Koretz
   Council District:           5


   Size of District (square miles)                                                 37.5 sq mi
   Unsheltered Homeless Population within 500 feet of the Freeway                  94



   Target Encampments
   Begin by identifying the key encampments within your district you want to have addressed by the Sheltering Plan. Please prioritize those close to
   freeways.
                                                        Within 500' of Freeway
   Priority                    Address                                             # of Residents               Description
                                                        (Y/N)
                               Cotner Ave. between                                                              primarily sidewalk campers, but some
   1                                                    Y                          approx. 75
                               Wilshire and SM                                                                  embankment
                               north side of Venice
   2                                                    Y                          approx. 25                   sidewalk under freeway overpass
                               Blvd. at 405
                               Balboa Blvd. under the
   3                                                    Y                          approx. 10                   sidewalk under freeway overpass
                               101
                               White Oak under the
   4                                                    Y                          approx. 10                   sidewalk under freeway overpass
                               101
                               Hayvenhurst under the
   5                                                    Y                          approx. 10                   sidewalk under freeway overpass
                               101
   6                           Balboa at Clark          Y                          approx. 10                   sidewalk near bus stop about 450 feet from 101
   7                           National at 10           Y                          approx. 20                   sidewalk under freeway overpass


   Interventions in Development
   List any projects that are currently in the pipeline in your district that will open by December 16, 2021.
   Project Type                Location                 Capacity                   Description                  Target Encampments       Open & Occupiable
   A Bridge Home               1479 S. La Cienega Blvd. 54                         Targeted for families                                 Opened 6/22/2020
   Permanent Housing:
                               8866 W. Pico Blvd.       48                         Seniors and veterans                                  Opened 8/7/2020
   Non-Prop HHH - PSH
                               Coalition to Abolish
                                                                                   Coalition to Abolish
                               Slavery and Human
   Interim Housing                                      19                         Slavery and Human                                     TBD
                               Trafficking Shelter -
                                                                                   Trafficking Shelter
                               Address Withheld
                                                                                   privately owned,
   Interim Housing             7253 Melrose Blvd.       60                         potential leasing                                     By 12/16/2021
                                                                                   opportunity
   Rapid Rehousing/Shared
                          Multiple                      TBD                                                     Venice/405 and others, per LAHSA
   Housing

   Proposed Additional Interventions
   What other interventions do you want to consider for your Sheltering Plan to meet the goal of housing all people experiencing homelessness near
   freeways.
   Project Type                Proposed Location        Proposed Capacity          Description                  Target Encampments
                                                                                   publicly owned,
   Interim Housing             Wilshire Blvd.           25                         consider for pallet
                                                                                   shelters
   Interim Housing             W. Olympic Blvd.         80                         privately owned.
                                                                                   privately owned,
   Interim Housing             Venice Blvd.             TBD                        potential leasing
                                                                                   opportunity




7/15/2021                                                                                                                                                          8
         Case 2:20-cv-02291-DOC-KES Document 342-2 Filed 07/15/21 Page 10 of 27 Page ID
                                           #:8943                                         CD5


                                                  privately owned,
   Interim Housing   W. Olympic Blvd.       TBD   potential leasing
                                                  opportunity
                                                  privately owned,
   Interim Housing   S Robertson            TBD   potential leasing
                                                  opportunity
                                                  privately owned,
   Interim Housing   W Santa Monica Blvd.   TBD   potential leasing
                                                  opportunity
                                                  privately owned,
   Interim Housing   Santa Monica Blvd.     TBD   potential leasing
                                                  opportunity
                                                  privately owned,
   Interim Housing   S. Sepulveda Blvd.     TBD   potential leasing
                                                  opportunity
                                                  privately owned,
   Interim Housing   Santa Monica Blvd.     TBD   potential leasing
                                                  opportunity
                                                  privately owned,
   Interim Housing   Westwood Blvd.         TBD   potential leasing
                                                  opportunity
                                                  privately owned,
   Interim Housing   S. La Cienega Blvd.    TBD   potential leasing
                                                  opportunity
                                                  privately owned,
   Interim Housing   S. La Cienega Blvd.    TBD   potential leasing
                                                  opportunity
                                                  privately owned,
   Interim Housing   S. La Cienega Blvd.    TBD   potential leasing
                                                  opportunity
                                                  privately owned,
   Interim Housing   W. Pico Blvd.          TBD   potential leasing
                                                  opportunity
                                                  privately owned,
   Interim Housing   Blackburn Ave.         TBD   potential leasing
                                                  opportunity
                                                  privately owned,
   Interim Housing   Pontius Ave.           TBD   potential leasing
                                                  opportunity
                                                  privately owned,
   Interim Housing   Wilshire Blvd.         TBD   potential leasing
                                                  opportunity
                                                  privately owned,
   Interim Housing   S. Sepulveda Blvd.     TBD   potential leasing
                                                  opportunity
                                                  privately owned,
   Interim Housing   Detroit St.            TBD   potential leasing
                                                  opportunity




7/15/2021                                                                                   9
          Case 2:20-cv-02291-DOC-KES Document 342-2 Filed 07/15/21 Page 11 of 27 Page ID
                                            #:8944                                                                                                           CD6


                                                                       City of Los Angeles
                                                               Sheltering Plan by Council District


   Councilmember:              Nury Martinez
   Council District:           6


   Size of District (square miles)                                               27.2 sq mi
   Unsheltered Homeless Population within 500 feet of the Freeway                125



   Target Encampments
   Begin by identifying the key encampments within your district you want to have addressed by the Sheltering Plan. Please prioritize those close to
   freeways.
                                                        Within 500' of Freeway
   Priority                    Address                                           # of Residents            Description
                                                        (Y/N)
                               15611 Parthenia Ave.
   1                                                    Yes                      20                        Encampment under the I-405
                               North Hills
                                                                                                           Encampments throughout Sepulveda Basin areas.
   2                           Sepulveda Basin          No                       70
                                                                                                           Offering beds at Airtel and Valley Haven
                               Gilmore St b/t Van Nuys                                                     By LADOT Lot and elementary school. Large tents
   3                                                   No                        10
                               Blvd - Sylmar Ave                                                           on sidewalk
                               Gilmore St b/t Vesper                                                       By LADOT Lot and by Dr. Rojas and Steve
   4                                                    No                       7
                               Ave - Van Nuys Blvd                                                         Friedmann.
                               Sylmar Ave b/t Gilmore
   5                                                    No                       4                         Tents on sidewalk
                               St - Victory Blvd
                               8825 Kester Ave,
   6                                                    No                       8                         Sepulveda Recreation Center
                               Panorama City,
                               9122 Tobias Ave,
   7                                                    No                       10                        Tobias Park
                               Panorama City
                               8723 Sepulveda Blvd
   8                                                    No                       2                         99 Cent Store
                               North Hills
                               8767 Parthenia Place
   9                                                    No                       4                         sidewalk E of Columbus Ave
                               North Hills
                               15263 Parthenia St.
   10                                                   No                       4                         sidewalk E of Columbus Ave
                               North Hills
                               15607 Roscoe Blvd.
   11                                                   Yes                      10                        On Caltrans Property
                               North Hills
                               8166 Orion Ave. North
   12                                                   Yes                      2                         Vehicle Dwelling
                               Hills
                               7815 Van Nuys Blvd
   13                                                   No                       20                        Cabrito Rd./Van Nuys Blvd. Dead End
                               Panorama City
                               South of Victory/Haskell
                               by Orange Line Bikepath
   14                                                   Yes                      10                        Individuals in Caltrans/Metro easements
                               under I-405 freeway,
                               Van Nuys
                               Vanowen St @ under                                                          RV and personal property on sidewalk with a lot of
   15                                                   Yes                      3
                               the I-405                                                                   bikes
                               7755 Aqueduct Ave.
   16                                                   Yes                      10                        Encampment and vehicle dwelling
                               Lake Balboa
                               8048 Haskell Ave. Lake                                                      Encampment at dead end of Haskell near RR
   17                                                   Yes                      10
                               Balboa                                                                      tracks
                               15640 Roscoe Blvd. Van
   18                                                 Yes                        5                         Encampment by the Southbound Roscoe On-ramp
                               Nuys
                               15798-16000 Victory
   19                                                   Yes                      10                        Encampments by the Metro Orange Line Bike Path
                               Blvd. Lake Balboa




7/15/2021                                                                                                                                                       10
        Case 2:20-cv-02291-DOC-KES Document 342-2 Filed 07/15/21 Page 12 of 27 Page ID
                                          #:8945                                                                CD6


                  Haskell Ave between                        At least 2 RV dwellers, possibly vehicle dwellers as
   20                                       Yes   4
                  Victory and Vanowen                        well
                  Haskell Ave. and Haynes
   21                                     Yes     15         Encampment on Caltrans Property
                  St.
                  15650 Sherman Way
   22                                       Yes   10         Encampment on Caltrans Property
                  Lake Balboa
                  I-405 and Union Pacific
   23                                       Yes   10         Extremely Dangerous
                  Railroads
                  Vanowen St/ I-405
   24             behind 6719 Aqueduct      Yes   2          There was a fire here in 2020
                  Ave
                  Firmament Ave b/t
   25             Saticoy St - Wyandotte    Yes   7          Vehicle dwellers
                  St
                  Vanowen St/ I-405
   26             behind 6719 Aqueduct      Yes   2          There was a fire here in 2020
                  Ave
                  Firmament Ave b/t
   27             Saticoy St - Wyandotte    Yes   7          Vehicle dwellers
                  St
                  13500 block of Reedley
   28                                       No    8          Encampment
                  Street
                  8300 block of Allott
                  Avenue betwee Roscoe                       1 RV with 2 occupants. 2 tents with 1 occupant
   29                                       No    4
                  Blvd & Ventura Canyon                      each.
                  Street, Arleta
                  7651 Woodman Ave to
                                                             RV's and 3 encampments all through Saticoy on
   30             13962 Saticoy St.         No    40
                                                             both sides of the street.
                  Panorama City
                  14400 block of Van Nuys
                  Blvd between Woodman
   31                                     No      10         Encampments
                  Avenue and Canterbury
                  Avenue, Arleta
   32             13253 Wingo St. Arleta    Yes   4          Encampments between State and City Property
   33             9661 Sharp Ave. Arleta    Yes   15         Encampment on State Property
                  13333 Osborne St.                          Encampment by the Southbound Osborne St. Off-
   34                                       Yes   10
                  Arleta                                     Ramp
                  13310 Osborne Street.
   35                                       Yes   6
                  Arleta
                  12600 block of Tonopah
   36                                    Yes      5          Encampment by Pedestrian Tunnel
                  Street. Arleta
   37             10321 Sharp Ave. Arleta Yes     10         Encampment next to Van Nuys Blvd. On Ramp
                  14556 Victory Blvd @
   38                                       No    1
                  Goodwill Van Nuys
                  Aetna St between Van
   39             Nuys-Tyrone Ave Van       No    20         They've all been offered a bed at Aetna ABH
                  Nuys
                  Aetna St between
   40             Tyrone Ave - Hazeltine    No    10         They've all been offered a bed at Aetna ABH
                  Ave Van Nuys
                  East side of Tyrone b/t
   41             Bessemer St - Calvert St No     5          Tents on sidewalk.
                  Van Nuys
                  Tyrone b/t Bike Path -
   42                                       No    5          Tents on sidewalk.
                  Oxnard St Van Nuys
                  14233 Bessemer St @
   43                                       No    5          Vehicle dwellers and tents. They come and go
                  Tyrone Ave Van Nuys




7/15/2021                                                                                                           11
        Case 2:20-cv-02291-DOC-KES Document 342-2 Filed 07/15/21 Page 13 of 27 Page ID
                                          #:8946                                                              CD6


                  Erwin St b/t Van Nuys
   44             Blvd - Vesper Ave Van    No    8           Tents all over sidewalk in front of LADOT lot
                  Nuys
                  6101 Cedros Ave b/t
   45             Bessemer St - Calvert St No    15          This has been an issue for years.
                  Van Nuys
                  Sylvan St b/t Van Nuys
   46             Blvd - Vesper Ave Van    No    5           Tents on sidewalk
                  Nuys
                  6301 Vesper @ Sylvan St
   47                                     No     5           By LADOT Lot. Tents on sidewalk
                  Van Nuys
                  Vesper Ave b/t Victory
   48             Blvd - Gilmore St Van    No    3           A few tents on sidewalk
                  Nuys
                  6609 Van Nuys Blvd @
   49                                      No    6
                  Kittridge St Van Nuys
                  14538 Kittridge St @
   50             side of old Dearden's    No    2           Large tent
                  building Van Nuys
                  14537 Wyandotte St @                       On side of Super King. People who had an
   51             Vista Del Monte Ave      No    15          encampment on Van Nuys Blvd moved to
                  Van Nuys                                   Wyandotte St because of CD2's Care Plus
                  Raymer Pedestrian
   52                                      No    4           They have a tent inside the bridge
                  Bridge Van Nuys
                  NE Sepulveda Blvd /
   53                                   No       1           1 man east of the gas station
                  Vanowen Ave. Van Nuys
   54             8065 Webb                No    2           encampment behind nursery
                  8300 San Fernando Rd.                      Multple RV's with vehicle dwelling and
   55                                      Yes   30
                  Sun Valley                                 encampments
                  11201 Penrose St. Sun
   56                                      Yes   8           Multple RV's with vehicle dwelling
                  Valley
   57             11590 Tuxford St         Yes   4           RV dwellers have left. 2 encampments
                  8961 Laurel Canyon
   58                                      Yes   10          Encampments between State and City Property
                  Blvd.
                  12144 Wicks St. Sun
   59                                      Yes   5           Encampments on both sides to pedestrian bridge
                  Valley
                  8841 O'melveny Ave.                        Encampment next to pedestrian bridge, Vehicle
   60                                      Yes   3
                  Sun Valley                                 Dwellers
                  12552 Jerome St. Sun                       Encampments under the Interchange, access
   61                                      Yes   10
                  Valley                                     through DWP spreading grounds
                  9041 Laurel Canyon
   62                                      Yes   12          Encampment by on ramp
                  Blvd.
                  8707 Lankershim Blvd.
   63                                      Yes   5           Encampment off the on-ramp
                  Sun Valley
                  11940 Peoria St. Sun
   64                                      Yes   2           Encampment
                  Valley
                  11042 Olinda St. Sun                       Encampment next to pedestrian bridge, Vehicle
   65                                      Yes   6
                  Valley                                     Dwellers
                  8701 San Fernando Rd.
   66                                      Yes   6           Encampment on Northbound Tuxford On-Ramp
                  Sun Valley
                  8620 Cayuga Ave. Sun                       Encampment on freeway wall behind building
   67                                      Yes   1
                  Valley                                     address
                  9051 Laurel Canyon
   68                                      Yes   5           3 RVs
                  Blvd. Sun Valley
                  8620 Old San Fernando
   69                                      Yes   10          Encampments and Vehichle Dwelling
                  Rd. Sun Valley




7/15/2021                                                                                                      12
         Case 2:20-cv-02291-DOC-KES Document 342-2 Filed 07/15/21 Page 14 of 27 Page ID
                                           #:8947                                                                     CD6


                          8969 Laurel Canyon
   70                                              Yes   6    Encampment near business and sidwalk
                          Blvd. Sun Valley
                          8003 Vineland Ave Sun
   71                                              No    4    Encampment by Autozone
                          Valley
                          7955 Vineland Ave Sun
   72                                              No    2    Behind the Jack in The Box
                          Valley
                          8069 Vineland Ave. Sun
   73                                              No    4    Encampment on Lorne Street
                          Valley
                          8203 Vineland Ave. Sun
   74                                              No    1    Encampment usually against the building
                          Valley
                          7709 Simpson Ave.
   75                                              No    10   Cul-de-sac, behind 7709 lankershim
                          North Hollywood
                          7744 Lankershim Blvd.
   76                                              No    10   By the Bus Stop
                          North Hollywood
                          11811 Strathern St.
   77                                              No    5    2 RVs on Morella and Strathern
                          North Hollywood
                          9500 El Dorado Ave. Sun
   78                                             No     6    3 RVs on Cul de Sac
                          Valley
                          13161 Telfair Ave. Sun
   79                                              No    3    Encampment at Cul de Sac
                          Valley
                          9675 San Fernando Rd.
   80                                              No    10   5 encamoments behind the Fedex
                          Sun Valley
                          11201 Pendleton St. Sun
   81                                             No     20   Vehicle Dwellers, mostly RVs
                          Valley
                          Bridge along the
                          Pacoima Wash from
   82                     Paxton Street to         No    30   Encampments under the Bridges
                          Wentworth Street,
                          Arleta
                          14660 Cabrito RD.
   83                                              No    15   E of Wills Ave. alley of 14660 Arminta Ave.
                          Panorama City
                          7875 Willis Ave
   84                                              No    15   at the bridge
                          Panorama City
                          14800 Roscoe Blvd.
   85                                              No    1    Willis Ave. sidewalk
                          Panorama City
                          8315 Noble Ave North
   86                                              No    1    School sidewalk on Roscoe.
                          Hills
                          16251-16301 Raymer St.              Three RVs on Raymer St. - unsure how many
   87                                            No      6
                          Lake Balboa                         people in each vehicle
                          7100 White Oak Ave.                 2 vehicle dwellers, 1 RV dwelling, two tents in
   88                                              No    8
                          Lake Balboa                         Jesse Owens Park
                          15828 Arminta Ave.
   89                                              No    1    RV on Stagg St
                          Lake Balboa
                          13962 Saticoy St
   90                                              No    2    live in tent that is in front of the recycling center
                          Panorama City
                          7610 Woodman Ave.
   91                                              No    3    RV in front of business 3/17: within LASAN lot
                          Panorama City
                          14201 Roscoe Blvd.                  in front of Panorama Presbeyterian Church; 3/17:
   92                                              No    3
                          Panorama City                       rejected services from LAHSA
                          14355 Roscoe Blvd.
   93                                              No    1
                          Panorama City
                          8333 Woodman Ave.
   94                                              No    1
                          Panorama City
                          8305 Woodman Ave.
   95                                              No    1
                          Panorama City

   Interventions in Development




7/15/2021                                                                                                              13
          Case 2:20-cv-02291-DOC-KES Document 342-2 Filed 07/15/21 Page 15 of 27 Page ID
                                            #:8948                                                                                                           CD6


   List any projects that are currently in the pipeline in your district that will open by December 16, 2021.
   Project Type              Location                   Capacity                   Description                  Target Encampments       Open & Occupiable
   A Bridge Home             14333 Aetna St.            70                         Open                         Van Nuys                 8/14/2020
                                                                                                           Senoirs Unhoused
   Interim Housing           9120 Woodman               148                        senior home acquisition                               Summer/Fall 2021
                                                                                                           though out the district
                                                                                                                North Hills/Panorama
   Interim Housing           8647 Sepulveda             59                         Project Homekey                                       March 2021
                                                                                                                City/ I-405
                                                                                                                North Hills/Panorama
   Interim Housing           8209 Sepulveda             51                         Project Homekey                                       TBD
                                                                                                                City/ I-405
   Interim Housing           AHF-Valley Haven           146                        Non-Profit Owned             I-405/ Van Nuys          April 2021
                                                                                                                Sepulveda Basin/I-405/
   Interim Housing           Airtel Hotel               223                        Project Roomkey                                       April 2021
                                                                                                                Lake Balboa/Van Nuys
   Rapid Rehousing/Shared                                                          LAHSA-coordinated unit
                          Multiple                      208                                               TBD                            N/A
   Housing                                                                         placements

   Proposed Additional Interventions
   What other interventions do you want to consider for your Sheltering Plan to meet the goal of housing all people experiencing homelessness near
   freeways.
   Project Type              Proposed Location          Proposed Capacity          Description                  Target Encampment(s)
   Interim Housing           San Fernando Rd.           25                         Publicly-owned               Encampments along I-5/ Sun Valley
   Interim Housing           Paxton St.                 20                         Privately-owned              Encampments along the I-5 and Arleta
   Interim Housing           Travel Inn on Sepulveda 79                            motel acquisition            Panorama City/Arleta
                             Emerson on San
   Interim Housing                                      30                         motel acquisition            I-5/Sun Valley
                             Fernando
   Interim Housing           Corona on Saticoy          23                         motel acquisition            I-5/Sun Valley
   Interim Housing           Hyland on Sepulveda        40                         motel acquisition            Van Nuys/Panorama City
   Interim Housing           San Fernado Rd.            TBD                        publicly-owned
   Interim Housing           Branford/San Fernando      TBD                        publicly-owned
   Interim Housing           Van Nuys Blvd              36                         motel acquisition
   Pallet Shelter            Gilmore Ave.               TBD                        Publicly-owned               Van Nuys




7/15/2021                                                                                                                                                     14
          Case 2:20-cv-02291-DOC-KES Document 342-2 Filed 07/15/21 Page 16 of 27 Page ID
                                            #:8949                                                                                                                   CD7


                                                                         City of Los Angeles
                                                                 Sheltering Plan by Council District


   Councilmember:              Monica Rodriguez
   Council District:           7


   Size of District (square miles)                                                 54.1 sq mi
   Unsheltered Homeless Population within 500 feet of the Freeway                  134



   Target Encampments
   Begin by identifying the key encampments within your district you want to have addressed by the Sheltering Plan. Please prioritize those close to
   freeways.
                                                         Within 500' of Freeway
   Priority                    Address                                             # of Residents               Description
                                                         (Y/N)
                                                                                                                Over 20 tents and makeshift shelters under the
                               118 Freeway Paxton St./                                                          freeway overpass and along both edges reaching
   1                                                   Y                           55
                               Bradley Ave.                                                                     the nearby business and residential home on the
                                                                                                                east/west side
                               Big Tujunga Wash,
                                                                                                                Makeshift structures built within the Wash under
   2                           under 210 fwy and         Y                         20-25
                                                                                                                the freeway overpasses/bridges.
                               Foothill bridges
                                                                                                                Tents along the underpass. Between the freeway
                               Sepulveda / 118 fwy
   3                                                     Y                         20-25                        exit and Pizza Hut structure in Caltrans ROW.
                               underpass and offramp
                                                                                                                Tents/makeshift shelter reinforcement.
                                                                                                                Caltrans right of way parallel to 118 freeway
                               118 fwy between                                                                  behind business that face Paxton St. Various tents
   4                                                     Y                         8-10
                               Bradley and Herrick                                                              along that pathway between Bradley Ave. and
                                                                                                                Herrick St.
                                                                                                                5 tents on Caltrans property, large quantities of
                               118 fwy Devonshire
   5                                                     Y                         12                           property and debris. About 4 individuals under the
                               onramp/offramp
                                                                                                                freeway and about 8 at the east off ramp.
   6                           14801 Rinaldi / 5 fwy     Y                         2                            Two tents and property.
   7                           210 fwy/Hubbard St        Y                         6                            Approx. 6 tents
                               210
                                                                                                                15-25 individuals along the fenceline parallel to
   8                           Fwy/Osborne/Foothill      Y                         15-25
                                                                                                                the freeway, and within a Caltrans easement
                               Blvd


   Interventions in Development
   List any projects that are currently in the pipeline in your district that will open by December 16, 2021.
   Project Type                Location                  Capacity                  Description                  Target Encampments         Open & Occupiable
   Permanent Housing:
                                                         48                                                                                3/31/2021
   Prop HHH                    13574 W. Foothill Blvd.
                                                                                                                Under Assessment; 210
   Interim Housing             12835 Encinitas Ave.      87                        Project Homekey              Fwy/Osborne/Foothill       8/29/2021
                                                                                                                Blvd
   Interim Housing             12860 Arroyo St.          85                        ABH                                                     8/3/2020
                                                                                   Winter Shelter
   Interim Housing             11067 Norris Ave.         57                                                                                4/1/2021
                                                                                   Extension
                                                                                                                Sepulveda / 118 fwy, Big Tujunga Wash, under 210
   Rapid Rehousing/Shared
                          Multiple                       90                                                     and Foothill bridges, 118 fwy / Devonshire ramps;
   Housing
                                                                                                                Paxton/Bradley


   Proposed Additional Interventions
   What other interventions do you want to consider for your Sheltering Plan to meet the goal of housing all people experiencing homelessness near
   freeways.
   Project Type                Proposed Location         Proposed Capacity         Description                  Target Encampment(s)



7/15/2021                                                                                                                                                             15
          Case 2:20-cv-02291-DOC-KES Document 342-2 Filed 07/15/21 Page 17 of 27 Page ID
                                            #:8950                                                                                                         CD8


                                                                         City of Los Angeles
                                                                 Sheltering Plan by Council District


   Councilmember:              Marqueece Harris-Dawson
   Council District:           8


   Size of District (square miles)                                                 16.0 sq mi
   Unsheltered Homeless Population within 500 feet of the Freeway                  84



   Target Encampments
   Begin by identifying the key encampments within your district you want to have addressed by the Sheltering Plan. Please prioritize those close to
   freeways.
                                                        Within 500' of Freeway
   Priority                    Address                                             # of Residents               Description
                                                        (Y/N)
                               88th Pl, b/t Grand &
   1                                                    Y                          25                           Freeway Underpass
                               Flower St.
                               Colden Ave, b/t Grand &
   2                                                   Y                           25                           Freeway Underpass
                               Flower St.
   3                           115th & Vermont                                     20



   Interventions in Development

   List any projects that are currently in the pipeline in your district that will open by December 16, 2021.
   Project Type                Location                 Capacity                   Description                  Target Encampment(s)   Open & Occupiable
   Permanent Housing:                                                              Western Avenue
                               5501 S. Western Ave.     33 Units                                                TBD                    Early 2021 - TBD
   Prop HHH                                                                        Apartments
                                                                                   Winter Shelter
   Interim Housing             8311 S. Western Ave.     30                                                      TBD                    4/1/2021
                                                                                   Extension
                                                                                   Winter Shelter
   Interim Housing             2514 W. Vernon Ave.      20                                                      TBD                    4/1/2021
                                                                                   Extension
                               8501 1/2 S. Vermont
   Interim Housing                                      25                         Year Round Beds              TBD                    4/16/2021
                               Ave.
                               5615-5749 S. Western
   Interim Housing                                      7                          Year Round Beds              TBD                    4/16/2021
                               Ave.
   Interim Housing             3501 Western Ave.        31 Units                   Project Homekey              TBD                    4/15/2021
   Rapid Rehousing/Shared
                          Multiple                      295                        LAHSA RRH Program            TBD
   Housing

   Proposed Additional Interventions
   What other interventions do you want to consider for your Sheltering Plan to meet the goal of housing all people experiencing homelessness near
   freeways.
   Project Type                Proposed Location        Proposed Capacity          Description                  Target Encampment(s)
   Interim Housing             86th St.                 99                         Pallet Shelter               TBD
   Interim Housing             87th St.                 TBD                        Pallet Shelter               TBD




7/15/2021                                                                                                                                                   16
          Case 2:20-cv-02291-DOC-KES Document 342-2 Filed 07/15/21 Page 18 of 27 Page ID
                                            #:8951                                                                                                                CD9


                                                                         City of Los Angeles
                                                                 Sheltering Plan by Council District


   Councilmember:              Curren Price
   Council District:           9


   Size of District (square miles)                                                 13.0 sq mi
   Unsheltered Homeless Population within 500 feet of the Freeway                  482



   Target Encampments
   Begin by identifying the key encampments within your district you want to have addressed by the Sheltering Plan. Please prioritize those close to
   freeways.
                                                        Within 500' of Freeway
   Priority                    Address                                             # of Residents               Description
                                                        (Y/N)
   1                           4500-5700 Grand Ave      Y                          est 100                      primarily tent structures
   2                           4900-5700 Flower St      Y                          est 50                       primarily tent structures
   3                           5900-6300 Grand Ave      Y                          est 30                       primarily RVs
   4                           6900-8400 Grand Ave      Y                          est 80                       80% RVs, 20% tents
   5                           3500-3900 Grand Ave      Y                          est 35                       tent structures


   Interventions in Development
   List any projects that are currently in the pipeline in your district that will open by December 16, 2021.
   Project Type                Address                  Capacity                   Description                  Target Encampments          Open & Occupiable
   Safe Parking                1201 S. Figueroa St.     30                         Safe Parking                                             Opened 11/2/2020
   Permanent Housing:
                               6901 S. Main St.         50                                                                                  Opened 11/17/2020
   Prop HHH
   Safe Parking                4301 S. Central Ave.     10                         In Development                                           Opened 3/8/2021
   Permanent Housing:
                               1036 E. 35th St.         74                                                                                  Opened 3/31/2021
   Non-Prop HHH - PSH
   Interim Housing             5100 S. Central Ave.     25                         Operated by non-profit                                   Opened 4/1/2021
                                                                                   Winter Shelter
   Interim Housing             5171 S. Vermont Ave.     20                                                                                  Opened 4/1/2021
                                                                                   Extension
   Interim Housing             224 E. 25th St.          20                         Operated by non-profit                                   Opened 4/14/2021
   Interim Housing             263 W. 42nd St.          20                         Operated by non-profit                                   Opened 4/14/2021
   Permanent Housing:
                               4050 S. Figueroa St.     57                                                                                  Opened 4/15/2021
   Prop HHH
   A Bridge Home               4601 Figueroa St.        30                         Family shelter               within catchment area       Opened 4/16/2021
   Interim Housing             8501 S. Broadway Ave.    150                        Operated by non-profit                                   Opened 4/16/2021
   Interim Housing             3123 S Grand Ave.        20                                                                                  Opened 4/16/2021
   Permanent Housing:                                                                                                                       Expected to open on
                               5215 S. Figueroa St.     40                         In Development
   Non-Prop HHH - PSH                                                                                                                       10/8/2021
                                                                                   Privately-owned by non-
   Safe Sleep                  2300 S. Central Ave.     95 tent spaces                                                                      TBD
                                                                                   profit
                                                                                   Privately-owned by non-
   Interim Housing             2521 Long Beach Ave.     Up to 220                                                                           TBD
                                                                                   profit
                                                                                   Privately-owned by non-
   Interim Housing             1332 W. Slauson Ave.     Up to 100                                                                           TBD
                                                                                   profit
   Rapid Rehousing/Shared                                                          HOPICS has housed 262
                          Multiple                      TBD
   Housing                                                                         individuals

   Proposed Additional Interventions
   What other interventions do you want to consider for your Sheltering Plan to meet the goal of housing all people experiencing homelessness near
   freeways.



7/15/2021                                                                                                                                                          17
         Case 2:20-cv-02291-DOC-KES Document 342-2 Filed 07/15/21 Page 19 of 27 Page ID
                                           #:8952                                                           CD9


   Project Type              Proposed Location   Proposed Capacity   Description       Target Encampments
   Interim Housing (Pallet
                             W. Slauson          75                  Caltrans-owned
   Shelters)
   Interim Housing           S. Avalon           TBD                 Privately owned




7/15/2021                                                                                                    18
          Case 2:20-cv-02291-DOC-KES Document 342-2 Filed 07/15/21 Page 20 of 27 Page ID
                                            #:8953                                                                                                             CD10


                                                                         City of Los Angeles
                                                                 Sheltering Plan by Council District


   Councilmember:              Mark Ridley-Thomas
   Council District:           10


   Size of District (square miles)                                                 14.5 sq mi
   Unsheltered Homeless Population within 500 feet of the Freeway                  77



   Target Encampments
   Begin by identifying the key encampments within your district you want to have addressed by the Sheltering Plan. Please prioritize those close to
   freeways.
                                                        Within 500' of Freeway
   Priority                    Address                                             # of Residents               Description
                                                        (Y/N)
                               Venice and the I-10
   1                                                    Y                          40                           mostly tents; some living in cars
                               Freeway
                               Washington and the I-10
   2                                                   Y                           over 30                      mostly tents; some living in cars
                               Freeway
                               Western and the I-10
   3                                                    Y                          over 25                      mostly cars; some living in tents
                               Freeway
   4                           Koreatown                N                          over 40                      tent encampments; some cars
   5                           Leimert Park             N                          60                           tents; cars


   Interventions in Development
   List any projects that are currently in the pipeline in your district that will open by December 16, 2021.
   Project Type                Address                  Capacity                   Description                  Target Encampment(s)       Open & Occupiable
   Permanent Housing:          3317 W. Washington
                                                        17                         In development                                          9/30/2021
   Non-Prop HHH - PSH          Blvd.
   Permanent Housing:
                               4018 Buckingham Rd.      103                        Complete                                                11/23/20
   Non-Prop HHH - PSH
                                                                                                                Western and I-
                               1818 S Manhattan Pl.
                                                                                                                10/Leimert Park -
   A Bridge Home               (formerly 1819 S.        15                         Complete                                                9/24/20
                                                                                                                women and children
                               Western Ave.)
                                                                                                                only
   A Bridge Home               625 Lafayette Pl.        70                         Complete                     Koreatown                  3/1/21
   Interim Housing -           Best Inn
                                                        23                         Complete                     Venice and I-10            3/23/2021
   Project Homekey             4701 W Adams Blvd.
   Interim Housing             H Hotel                  49                         Project Roomkey                                         4/16/2021
   Interim Housing             Shelter Hotel            48                         Project Roomkey                                         4/16/2021
                                                                                   Master-leasing
   Rapid Rehousing/Shared                                                          opportunities, private       Leimert Park, Venice
                          Multiple                      133                                                                                TBD
   Housing                                                                         landlords via Lease Up       and I-10, Koreatown
                                                                                   Los Angeles

   Proposed Additional Interventions
   What other interventions do you want to consider for your Sheltering Plan to meet the goal of housing all people experiencing homelessness near
   freeways.
   Project Type                Proposed Location        Proposed Capacity          Description                  Target Encampment(s)




7/15/2021                                                                                                                                                        19
          Case 2:20-cv-02291-DOC-KES Document 342-2 Filed 07/15/21 Page 21 of 27 Page ID
                                            #:8954                                                                                                             CD11


                                                                         City of Los Angeles
                                                                   Council District Sheltering Plan

   Councilmember:              Mike Bonin
   Council District:           11

   Size of District (square miles)                                                  63.8 sq mi
   Unsheltered Homeless Population within 500 feet of the Freeway                   92



   Target Encampments
   Identify the key encampments within your district that should be addressed in the Sheltering Plan.
                                                        Within 500' of Freeway
   Priority                    Location                                             # of Residents              Description
                                                        (Y/N)
                                                                                                                Encampment abuts golf course and is adjacent to
   1                           Rose/Penmar              N                           80
                                                                                                                residential. Also covers a walking path.
                                                                                                                Mar Vista. Encampment flows underneath the
   2                           405 at Venice/Globe      Y                           25 (in CD11)
                                                                                                                405, and is shared by both CD11 and CD5.
   3                           Pico/Centinela           Y                           10                          Encampment near 405. Adjacent to SM.
   4                           Barry/Gateway at the 10 Y                            5-10                        Small encampment under the 10.
                                                                                                                Large encampment on
   5                           Ocean Front Walk         N                           167-200
                                                                                                                the Venice Boardwalk.

   Interventions in Development
   List any projects that are currently in the pipeline in your district that will open by December 16, 2021.
   Project Type                Location                 Capacity                    Description                 Target Encampment(s)     Open & Occupiable
                                                                                    Expansion of Safe
   Safe Parking                11339 Iowa Ave.          25                          Parking Program to          TBD                      10/1/2020
                                                                                    larger lot
                                                                                    Expansion of Safe
   Safe Parking                9100 Lincoln Blvd.       25                          Parking Program to          TBD                      10/6/2020
                                                                                    larger lot
                                                                                                                Venice/Globe;
   Interim Housing             9250 Airport Dr.         44                          Project Homekey                                      5/5/2021
                                                                                                                Westchester Park
   Interim Housing             3130 Washington Blvd.    33                          Project Homekey             Ocean Front Walk         7/14/2021
                                                                                    Funding from city's
   Interim Housing/Motel                                                            General City Purposes -
                               Westside                 200                                                     Ocean Front Walk         7/1/21
   vouchers                                                                         Additional Homeless
                                                                                    Resources
                                                                                                           Venice ABH; PRK
   Rapid Rehousing/Shared                                                           LAHSA-coordinated unit
                          Multiple                      210                                                (Cadillac Hotel); PHKs;
   Housing                                                                          placements
                                                                                                           All encampments
                                                        Hundreds (LAHSA to                                                               Slots available 7/1/21;
   Recovery Rehousing                                                               LAHSA-coordinated unit
                               Multiple                 confirm exact number                               Ocean Front Walk              landlords and units are
   Slots                                                                            placements
                                                        available)                                                                       being identified

   Proposed Additional Interventions
   What other interventions do you want to consider for your Sheltering Plan to meet the goal of housing all people experiencing homelessness near
   freeways.
   Project Type                Proposed Location        Proposed Capacity           Description                 Target Encampment(s)
   Interim Housing -           Will Rogers State Beach;                             Parking lot in Pacific
                                                        50 shelters                                             All
   Cabin Community             1700 CA-1                                            Palisades
                               Parking Lot #3,
   Interim Housing -                                                                parking lot in Playa del
                               Dockweiler State Beach, 50 shelters                                              Westchester and Playa locations
   Cabin Community                                                                  Rey
                               11999 Vista Del Mar




7/15/2021                                                                                                                                                          20
         Case 2:20-cv-02291-DOC-KES Document 342-2 Filed 07/15/21 Page 22 of 27 Page ID
                                           #:8955                                                                                   CD11


                             Marina Del Rey Boat
   Interim Housing -         Launch Ramp Parking                    parking lot in Marina del
                                                      50 shelters                             All
   Cabin Community           Lot (Lot 2, 13477 Fiji                 Rey
                             Way, parcel 49R)
   Safe Sleeping             Mar Vista Park           TBD           city RAP property          Venice Globe/ Mar Vista Rec Center
                                                                    Consolidated
   Safe Sleeping             Westchester Park         TBD                                      Westchester
                                                                    encampment services
                                                                    Consolidated
                                                                    encampment services;
                                                                    lot owned by Culver
   Safe Sleeping             Venice Blvd.             TBD                                      Venice Globe/ Mar Vista Rec Center
                                                                    City; located in CD5;
                                                                    partnership between
                                                                    City and Culver City
                                                                    Consolidated
                                                                    encampment services to
   Safe Sleeping             Beethoven St.            TBD           assist an existing     Bird Island
                                                                    encampment at this
                                                                    location
   Interim Housing - Cabin                                          LAWA to identify a site
   Community;                any LAWA-owned site                    for safe sleeping, cabin
                                                      TBD                                      All
   Safe Sleeping; or         near LAX                               community, or safe
   Safe Parking                                                     parking
                                                                    Shelter for women and
                                                                    children at the West LA
   Interim Housing -
                             Corinth Ave.             TBD           Civic Center 2nd floor     All
   Women and Children
                                                                    office space (currently
                                                                    unoccupied).
                                                                    County owned parking
   RV Safe Parking           Vista Del Mar            TBD                                      All
                                                                    lot in Playa del Rey




7/15/2021                                                                                                                             21
          Case 2:20-cv-02291-DOC-KES Document 342-2 Filed 07/15/21 Page 23 of 27 Page ID
                                            #:8956                                                                                                       CD12


                                                                         City of Los Angeles
                                                                 Sheltering Plan by Council District


   Councilmember:              John Lee
   Council District:           12


   Size of District (square miles)                                                 58.7 sq mi
   Unsheltered Homeless Population within 500 feet of the Freeway                  17



   Target Encampments
   Begin by identifying the key encampments within your district you want to have addressed by the Sheltering Plan. Please prioritize those close to
   freeways.
                                                        Within 500' of Freeway
   Priority                    Location                                            # of Residents               Description
                                                        (Y/N)
                               118 and 405 Freeway
   1                                                    Y                          17                           Tents and RVs
                               Adjacent
                               Balboa - Devonshire -
   2                                                    N                          20                           Tents
                               Petit
                               Plummer - Jordan -
   3                           Nordhoff (at             N                          50                           Tents and RVs
                               Owensmouth)
                               Nordhoff Pl - Oakdale
   4                                                    N                          30                           Tents and RVs
                               Ave
                               Balboa - San Fernando
   5                                                    N                          5-10                         Tents and RVs
                               Mission

   Interventions in Development
   List any projects that are currently in the pipeline in your district that will open by December 16, 2021.
   Project Type                Location                 Capacity                   Description                  Target Encampments   Open & Occupiable
   Safe Parking                8775 Wilbur Ave.         20                         Metro/City Owned                                  Opened 4/7/21
   Interim Housing             21603 Devonshire St.     76                         Project Homekey                                   Opened 3/15/21
   Interim Housing             18140 Parthenia St.      107                        Privately owned                                   TBD
   Rapid Rehousing/Shared
                          Multiple                      120
   Housing

   Proposed Additional Interventions
   What other interventions do you want to consider for your Sheltering Plan to meet the goal of housing all people experiencing homelessness near
   freeways.
   Project Type                Proposed Location        Proposed Capacity          Description                  Target Encampments
                                                                                   privately owned,
   Interim Housing             Roscoe Blvd.             TBD                        potential leasing
                                                                                   opportunity




7/15/2021                                                                                                                                                  22
          Case 2:20-cv-02291-DOC-KES Document 342-2 Filed 07/15/21 Page 24 of 27 Page ID
                                            #:8957                                                                                                               CD13


                                                                         City of Los Angeles
                                                                 Sheltering Plan by Council District


   Councilmember:              Mitch O'Farrell
   Council District:           13


   Size of District (square miles)                                                 13.6 sq mi
   Unsheltered Homeless Population within 500 feet of the Freeway                  468



   Target Encampments
   Begin by identifying the key encampments within your district you want to have addressed by the Sheltering Plan. Please prioritize those close to
   freeways.
                                                         Within 500' of Freeway
   Priority                    Address                                             # of Residents               Description
                                                         (Y/N)
                               Hollywood US-101                                                                 City Sidewalks, Caltrans property
   1                                                     Y                         146
                               Corridor                                                                         (Cahuenga/Gower/Bronson/
   2                           Shatto Pl/4th Street      N                         51                           City Sidewalks
                               East Hollywood US-101                                                            City Sidewalks/Caltrans property (Santa Monica
   3                           Corridor                  Y                         30                           Blvd)
                               Hoover St/John St/Virgil                                                         City Sidewalks under US-
   4                                                    Y                          60
                               Ave/US-101                                                                       101
                               Juanita/Middlebury/US-                                                           Caltrans ROW, City
   5                                                  Y                            30
                               101                                                                              sidewalks
   6                           Verdugo Road/2 Fwy        Y                         10                           Sidewalks under 2 freeway
   7                           SR2, Glendale Blvd        Y                         10                           On sidewalks of SR2 offramp & Caltrans property
   8                           Silver Lake Blvd/US-101   Y                         10                           Caltran ROW, City sidewalks


   Interventions in Development
   List any projects that are currently in the pipeline in your district that will open by December 16, 2021.
   Project Type                Location                  Capacity                  Description                  Target Encampment(s)       Open & Occupiable
   Permanent Housing:
                               252 S. Rampart Blvd.      23                                                     All                        11/9/2020
   Non-Prop HHH - PSH
   Safe Parking                4591 Santa Monica Blvd. 10                                                       All - Car dwellers         3/15/2021
   Interim Housing             253 S. Hoover St.         38                        Project Homekey              All                        3/22/2021
                               Shatto Park Recreation                              Winter Shelter
                                                                                                                                           4/1/2021
   Interim Housing             Center                    48                        Extension -                  All
                                                                                                                                           (Closed 5/31/2021)
                               3191 W. 4th Street                                  Closed 5/31/2021
   Interim Housing             5941 Hollywood Blvd.      30                                                     All - Hollywood/101        4/15/2021
   Safe Parking                1033 Cole Ave.            10                                                     All - Car dwellers         4/16/2021
   Safe Sleeping               317 N Madison Ave.        90                                                     All                        4/16/2021
   Interim Housing             1455 N. Alvarado St.      74                        Tiny Homes                   All                        6/8/2021
   Interim Housing             2301 W. 3rd St.           109                       Privately owned lot          TBD                        TBD
   Rapid Rehousing/Shared                                                          LAHSA-coordinated unit
                          Multiple                       270                                              TBD                              N/A
   Housing                                                                         placements

   Proposed Additional Interventions
   What other interventions do you want to consider for your Sheltering Plan to meet the goal of housing all people experiencing homelessness near
   freeways.
   Project Type                Proposed Location         Proposed Capacity         Description                  Target Encampment(s)
   Interim Housing             Cole Ave.                 TBD                       RAP owned park               All
   Interim Housing             Santa Monica Blvd.        82                        Privately owned building TBD




7/15/2021                                                                                                                                                          23
          Case 2:20-cv-02291-DOC-KES Document 342-2 Filed 07/15/21 Page 25 of 27 Page ID
                                            #:8958                                                                                                            CD14


                                                                          City of Los Angeles
                                                                 Sheltering Plan by Council District


   Councilmember:              Kevin De Leon
   Council District:           14


   Size of District (square miles)                                                  24.2 sq mi
   Unsheltered Homeless Population within 500 feet of the Freeway                   622



   Target Encampments
   Begin by identifying the key encampments within your district you want to have addressed by the Sheltering Plan. Please prioritize those close to
   freeways.
                                                         Within 500' of Freeway
            Priority                   Location                                 # of Residents                                   Description
                                                                  (Y/N)
   1                           10 fwy and San Pedro                 Y               16                              Encampments on Both Side of San Pedro
   2                           110 fwy and Olympic                  Y               12                               Encampments on Both Side of Olympic
                               7476 North Figueroa
   3                                                                Y               15                                   Encampments on both Sides
                               and 134
                               2900 West Broadway
   4                                                                Y               8
                               and 2 fwy
   5                           Hope and 10 fwy                      Y               16
                               fwy Overpass Arcadia
   6                                                                Y               15 to 20                             Encampments on both Sides
                               and Main

   Interventions in Development
   List any projects that are currently in the pipeline in your district that will open by December 16, 2021.
   Project Type                Location                  Capacity                   Description                 Target Encampment(s)   Open & Occupiable
   A Bridge Home               310 N. Main St.                      99              ABH                                  TBD                    8/18/2020
   A Bridge Home               1426 Paloma St.                      120             ABH                                  TBD                   12/21/2020
   A Bridge Home               711 N. Alameda                       45              ABH                                  TBD                    9/1/2021
   Interim Housing             LA Grand Hotel                       483             Project Roomkey                      TBD                    11/1/2020
                                                                                    Winter Shelter
   Interim Housing             566 S. San Pedro Street              49                                                   TBD                    4/1/2021
                                                                                    Extension
   Interim Housing             566 S. San Pedro Street              60              Women's Beds                         TBD                    4/1/2021
   Interim Housing             5350 S Huntington Dr.                52              Project Homekey                      TBD                    4/7/2021
   Interim Housing             1060 N Vignes St.                    232             Interim Housing                      TBD                    4/12/2021
   Interim Housing             5333 Huntington Dr.                  49              Project Homekey                      TBD                    4/12/2021
   Interim Housing             543 Crocker St.                      20              Year Round Shelter Beds              TBD                    4/16/2021
   Interim Housing             7570 N. Figueroa St.                 93              Pallet Shelters                      TBD                       TBD
   Interim Housing             Arroyo Dr. at Ave 60                 224             Pallet Shelters                      TBD                   TBD - 8/2021
   Permanent Housing:
                               649 S. Wall St.                      55              Prop HHH                             TBD                    3/11/2021
   Prop HHH
                               The L.A. Grand Hotel
   Interim Housing                                                  483             Project Roomkey                      TBD                    11/1/2021
                               Downtown
   Rapid Rehousing/Shared
                          SRO Housing Corp RRH                      60              RRH Program                          TBD                    3/1/2021
   Housing
   Rapid Rehousing/Shared
                          Multiple                                  540                                                  TBD                       N/A
   Housing

   Proposed Additional Interventions
   What other interventions do you want to consider for your Sheltering Plan to meet the goal of housing all people experiencing homelessness near
   freeways.
   Project Type                Proposed Location         Proposed Capacity          Description                 Target Encampment(s)



7/15/2021                                                                                                                                                       24
         Case 2:20-cv-02291-DOC-KES Document 342-2 Filed 07/15/21 Page 26 of 27 Page ID
                                           #:8959                                         CD14


   Interim Housing   S. Broadway       TBD      TBD           TBD
   Interim Housing   N. Mission Rd.    148      TBD           TBD




7/15/2021                                                                                   25
          Case 2:20-cv-02291-DOC-KES Document 342-2 Filed 07/15/21 Page 27 of 27 Page ID
                                            #:8960                                                                                                          CD15


                                                                         City of Los Angeles
                                                                 Sheltering Plan by Council District


   Councilmember:              Joe Buscaino
   Council District:           15


   Size of District (square miles)                                                 32.1 sq mi
   Unsheltered Homeless Population within 500 feet of the Freeway                  194



   Target Encampments
   Begin by identifying the key encampments within your district you want to have addressed by the Sheltering Plan. Please prioritize those close to freeways.
   Priority                    Location                 Within 500' of Freeway (Y/N)
                                                                                  # of Residents                Description
                               Lomita Blvd @ McCoy
   1                                                    Y                          35-40
                               St.
   2                           San Pedro Post Office    N                          10-15
   3                           535 Broad Avenue         N                          5-10
   4                           F Street @ Banning       N                          12
                               Anaheim Bridge @ 5
   5                                                    N                          3
                               points

   Interventions in Development
   List any projects that are currently in the pipeline in your district that will open by December 16, 2021.
   Project Type                Location                 Capacity                   Description                  Target Encampment(s)    Open & Occupiable
   A Bridge Home               515 N. Beacon Street     100                        Open                         Within catchment area   7/7/2020
   A Bridge Home               828 Eubank Ave.          100                        Open                         Within catchment area   7/7/2020
   Safe Parking                711 S. Beacon St.        25                         Open                                                 3/1/21
   Safe Parking                19610 S. Hamilton Ave    25                         Open                                                 3/8/21
   Interim Housing             18600 Normandie          40                         Project Homekey                                      5/26/21
   Interim Housing             1221 S. Figueroa Place   75                         Pallet shelters                                      5/28/2021
   Interim Housing             Vagabond Inn San Pedro 72                           Project Roomkey                                      4/15/2021
   Rapid Rehousing/Shared                                                          in partnership with
                          Multiple                      200
   Housing                                                                         service providers

   Proposed Additional Interventions
   What other interventions do you want to consider for your Sheltering Plan to meet the goal of housing all people experiencing homelessness near
   freeways.
   Project Type                Proposed Location        Proposed Capacity          Description                  Target Encampment(s)
   Interim Housing             E. 116th Pl.             50                         Caltrans-owned                                       TBD




7/15/2021                                                                                                                                                        26
